Citation Nr: 1711803	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right arm/elbow disability, other than antecubital fossa pain, to include as secondary to service-connected disabilities of the upper extremities.

2. Entitlement to service connection for a left hand/wrist disability, including DeQuervain's tenosynovitis, to include as secondary to service-connected disabilities of the upper extremities.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in this case is the Agency of Original Jurisdiction (AOJ).  The Veteran appealed rating decisions in April 2009 and July 2014, which denied the service connection claim for a left hand/wrist disorder and the service connection claim for a right arm/elbow disorder.  In August 2012, November 2014, and May 2016, the Board remanded this appeal for further development.  In March 2016, the Veteran testified on his claimed right arm/elbow disability in a central office Board hearing before the undersigned Veterans Law Judge (VLJ) (the Veteran declined a hearing for the left hand/wrist disorder on appeal).  A transcript of the hearing has been included in the claims file.

The record consists entirely of electronic claims files and has been reviewed.  Relevant information has been included in the record since the most recent supplemental statement of the case (SSOC) dated in September 2016, and has been considered pursuant to the waiver of initial AOJ review of the evidence filed by the Veteran.  38 C.F.R. §§ 19.31, 20.1304(c)(2016).

As noted in the June 2016 Remand, in a statement received in September 2015, the Veteran raised the issue of clear and unmistakable error (CUE) with a September 1971 rating decision which, in relevant part, denied service connection for a left elbow disorder.  The issue has still not been adjudicated by the AOJ and must be done before the Board can take action on the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's right arm/elbow disability, other than antecubital fossa pain, and the Veteran's left hand/wrist disability.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted above, the Board remanded this case in May 2016 for further development.  The Board found that the referred CUE claim regarding the September 1971 rating decision was inextricably intertwined with the issues being remanded and must be adjudicated prior to disposition of these issues on appeal.  The CUE has still not been adjudicated by the AOJ.  Thus, this case must be remanded in order for the AOJ to adjudicate the CUE claim.

The Veteran contends that he injured his right arm in service, and that he has current residuals of the injury.  Furthermore, he has asserted that he developed a right upper extremity disorder as a result of his left upper extremity disability.  See March 2016 Board Hearing Transcript.

The Veteran also contends that his service-connected ganglion cyst excision in his left hand has caused him to suffer from wrist pain and left hand/wrist disabilities, to include DeQuervain's tenosynovitis.  The Veteran claims that the pain is disabling and causes problems for him in his everyday life.  

The May 2016 remand requested that the AOJ obtain the Veteran's recent treatment records and associate them with the Veteran's claims folder.  The Board then directed the AOJ to schedule the Veteran for a VA examination to assess the nature and etiology of his claimed bilateral upper extremity disorders.  Specifically, the Board wanted the examiner to discuss all bilateral upper extremity disorders diagnosed since August 2008, addressing both direct and secondary service connection for each disorder, to include a discussion of aggravation with adequate rationale.

Following the May 2016 remand, the Veteran's recent VA and private treatment records were associated with the file.  The Veteran was also afforded a VA examination in July 2016.  The Board finds that the examiner's July 2016 opinion is incomplete to the extent that the examiner failed to give an opinion as to whether the Veteran's right elbow olecronon spur was caused by service.  Additionally, the examiner did not discuss the impact of the Veteran's service-connected left wrist disability on any of his right upper extremity disabilities, or the impact of the Veteran's service-connected right elbow disability on any of his left upper extremity disabilities.  The examiner also failed to include a discussion of possible aggravation of the Veteran's diagnosis of triceps enthesopathy due to his other service-connected disabilities.  VA must ensure an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, this matter must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the pending CUE claim regarding the September 1971 rating decision that denied service connection for a left elbow disorder.

2. Obtain an addendum opinion from the July 2016 examiner.  The examiner should review the record prior to the examination, to include a copy of this Remand.  The examiner should address the following:

(a)  For the diagnosis of right elbow olecronon spur, is it at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disorder was caused by service or is otherwise related to active military service?

When addressing the issue of direct service connection, please consider the evidence of record documenting that the Veteran experienced a fall during service that injured an upper extremity.  Please also accept his lay assertion that it was his right upper extremity that was injured, not a left upper extremity as is noted in the STRs.

(b)  For any right upper extremity disorder diagnosed since August 2008, is it at least as likely as not  that the diagnosed disorder was proximately due to or the result of a service-connected disorder, to include his service-connected right elbow antecubital fossa pain or service-connected left wrist ganglion cyst removal? 

(c)  For any right upper extremity disorder diagnosed since August 2008, is it at least as likely as not that the diagnosed disorder was aggravated by a service-connected disorder, to include his service-connected right elbow antecubital fossa pain or service-connected left wrist ganglion cyst removal?

(d)  For any left upper extremity disorder diagnosed since August 2008, is it at least as likely as not that the diagnosed disorder was proximately due to or the result of a service-connected disorder, to include his service-connected right elbow antecubital fossa pain or service-connected left wrist ganglion cyst removal?

(e)  For any left upper extremity disorder diagnosed since August 2008, is it at least as likely as not that the diagnosed disorder was aggravated by a service-connected disorder, to include his service-connected right elbow antecubital fossa pain or service-connected left wrist ganglion cyst removal?

Aggravation means that it was permanently worsened beyond the natural progression by the Veteran's service-connected disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

Note that the Veteran has been diagnosed with mild ulnar mononeuropathy, triceps enthesopathy, and olecronon spur on the right side.  On the left side, the Veteran has been diagnosed with DeQuervain's tenosynovitis, carpal tunnel syndrome, and distal third metacarpal erosion.  The examiner must also note that the VA has granted service-connection for a right elbow disability, diagnosed as antecubital fossa pain, and a left wrist disability from residuals of a ganglion cyst excision.

The examiner should discuss whether either of the service-connected disabilities of the Veteran's bilateral upper extremities caused him to use or overuse his opposite side more frequently, thereby causing and/or aggravating disabilities on the side opposite to the upper extremity with a service-connected disability.
Attention is directed to the May 2014 VA examination and the MRI results supporting that the Veteran had an old injury to his right elbow.  (Virtual VA, document labeled CAPRI, subject labeled Clinical Documents, receipt date 5/20/2014, page 15).
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After the decision as to CUE is made, and the above development is completed, readjudicate the claims on appeal in light of all of the evidence on record.  If the issues remain denied, provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto. 	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

